The OPINION OF THE COURT.-It appears tO this court to be unnecessary to enter into any reasoning to show the impropriety of the decision of the inferior COurt. It is sufficient to say, that the principle decided ^7 ^lat court, viz. “ That in the case of bastardy, the warrant before the justice ought to be received as evidence by the court, of the person charged being the fa-tlier °f the child,” is a violation of the most fundamental rules of evidence ; withholds from the person accused an advantage which was most unquestionably his right— the benefit of a cross examination ; and, if admitted, it would also confine to a justice of the peace, the exclusive right of inquiring into the truth of the fact charged.
The second assignment of error, relates to the necessity of producing and examining the mother of the child : this, this court thinks, cannot be dispensed with.
Judgment reversed.